I concur in the opinion of DESMOND, J. The Constitution of the State of New York, and the Constitution of the United States guarantee freedom of speech and those guarantees are violated by censorship though exercised by a court with conscientious intent that no representations which in the opinion of the court distort the truth. *Page 109 
and no arguments which, in the opinion of the court, are specious, should induce the public to appraise the merits of a dispute in manner which ignores the economic axioms of the orthodox and the social philosophy of the respectable.
The judgment should be affirmed with costs.
FINCH, LEWIS and CONWAY, JJ., concur with RIPPEY, J.; DESMOND, J., dissents in opinion in which LEHMAN, Ch. J., and LOUGHRAN, J., concur; LEHMAN, Ch. J., concurs in dissenting opinion in separate memorandum.
Judgment accordingly. (See 290 N.Y. 745.)